TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00471-CV



                                      In re John M. Sigman

                                   D. H. a/k/a D. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-FM-11-000099, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of D. H. a/k/a D. T. The subject

of this proceeding is John M. Sigman, appellant’s attorney.

               Appellant filed her notice of appeal on July 16, 2012, and her brief was due

September 25, 2012. On September 28, 2012, we ordered counsel to file appellant’s brief no later

than October 15, 2012. On October 22, 2012, Mr. Sigman submitted a motion to extend the deadline

for filing appellant’s brief. Appellant’s brief, however, has not been filed.

               On October 23, 2012, John M. Sigman was ordered to appear in person before this

Court on Wednesday, November 14, 2012, at 9:00 a.m., in the courtroom of this Court, to show

cause why he should not be held in contempt and have sanctions imposed for his failure to obey our
September 28, 2012, order. This order provided that Mr. Sigman would be relieved of his obligation

to appear before this Court as ordered above if the Clerk of this Court received appellant’s brief

before November 14, 2012.

               The show cause hearing was held in this Court on November 14, 2012, and Sigman

appeared as ordered. At the time of the hearing, appellant’s brief had not been filed.

               After consideration of the record and Sigman’s explanation for failure to comply with

our previous orders, we specifically find that John M. Sigman is in contempt for violating this

Court’s order of September 28, 2012, which was sufficiently clear and specific in its requirement that

appellant’s brief was to be filed by October 15, 2012. See Tex. Gov’t Code Ann. § 21.002

(West 2004).

               John M. Sigman is hereby fined $100 payable to the Clerk of the Court of Appeals,

Third District of Texas, on or before December 14, 2012, by 5:00 p.m. If Sigman fails to pay the

$100 fine by December 14, 2012, he shall be confined in a county jail or other lockup within the

State for a sufficient time to discharge the full amount of the fine at the daily rate allowed for

prisoners serving misdemeanor services. See In re Miles, 55 S.W.3d 203, 204 (Tex. App.—Houston

[1st Dist.] 2001, orig. proceeding). It is ordered that all writs and other process necessary for the

enforcement of this judgment be issued.

               We further abate this appeal and remand the cause to the district court with

instructions to appoint new counsel for appellant by November 21, 2012. The district court shall

order the appropriate supplemental clerk’s record to be prepared and forwarded to this Court no later

than December 5, 2012.



                                                  2
Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: November 14, 2012




                                              3